Citation Nr: 0940718	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  04-40 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to July 
1975 and from May 1976 to January 1997.  He received the 
Bronze Star Medal and Army Commendation Medal.
This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  In that decision, the RO denied entitlement 
to service connection for a left knee disability.  

In April 2007, the Board remanded this matter for further 
development.


FINDING OF FACT

The Veteran had left knee injuries and pain in service, and 
there is evidence of post-service continuity of left knee 
symptomatology and a nexus between the Veteran's current left 
knee disability and the post-service symptomatology.


CONCLUSION OF LAW

The criteria for service connection for a left knee 
disability are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

As the Board is granting the claim for service connection for 
a left knee disability, the claim is substantiated, and there 
are no further VCAA duties.  Wensch v. Principi, 15 Vet App 
362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. 
Reg. 59989 (2004) (the notice and duty to assist provisions 
of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).

Analysis

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). 

Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, No. 2009-7075, 2009 WL 
2914339 (Fed. Cir. Sept. 14, 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional." Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
6 Vet. App. at 469 (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's VA medical records indicate that he has been 
diagnosed as having various left knee disabilities.  For 
example, a January 2009 VA examination report indicated a 
diagnosis of bilateral mild degenerative joint disease of the 
knees.  Therefore, a current disability is demonstrated.

There is also evidence of in service left knee injuries 
associated with pain and of a continuity of symptomatology.  
The Veteran's service treatment records indicate that in June 
1977 he was treated for left knee pain and was diagnosed as 
having a mild knee sprain.  A second June 1977 service 
treatment record reveals that the Veteran reported having 
left knee pain for the previous two weeks and that his left 
knee felt as if it was "giving out" when he was running.  
He also reported that a tire from a 5 ton truck had fallen on 
his knee during the previous week.

A November 1996 VA examination report reveals that the 
Veteran reported a history of left knee stiffness since 1980.  
A diagnosis of left knee arthralgia was provided.

A June 1997 VA outpatient treatment note indicates that the 
Veteran reported having pain in his knees for the previous 8 
to 10 years and that he was diagnosed as having joint pain.  

An October 1997 VA examination report indicates that the 
Veteran reported experiencing left knee discomfort, described 
as a grating sensation with an occasional clunking sensation 
and pain, which began while running in basic training.  He 
was diagnosed as having patella femoral syndrome with chronic 
medial collateral ligament sprain and probable early 
degenerative changes.

VA treatment notes dated from October 2002 to April 2005 show 
ongoing complaints of left knee pain.  In April 2005 he also 
reported popping and grinding in his knee, particularly when 
he ascended stairs.  A left knee X-ray revealed very mild 
degenerative joint disease, mainly at the patellofemoral 
joint.  

The January 2009 VA examination report indicates that the 
Veteran reported  injuring his left knee in 1977 when he was 
hit in the lateral knee while playing football.  He had 
intermittent knee pain and instability ever since the in 
service injury and reported experiencing intermittent lateral 
and infrapatellar left knee pain as well as knee instability 
at the time of the January 2009 VA examination.  A diagnosis 
of left knee mild degenerative joint disease was provided.

In an August 2009 letter, the Veteran stated that he 
continued to experience, and take medication for, left knee 
pain.

The only medical opinion regarding the etiology of the 
Veteran's left knee disability is that of the physician who 
conducted the January 2009 VA examination.  The examination 
report includes an opinion that it was not likely ("less 
likely as not") that the Veteran's degenerative joint 
disease of the left knee was caused by military service.  
This opinion was based on the fact that he had roughly equal 
mild degenerative changes in both knees and that there was a 
lack of any pertinent knee complaints.  Such degenerative 
changes were likely an ongoing chronic process.  

However, the physician who conducted the January 2009 VA 
examination stated that although he reviewed the Veteran's 
service treatment records, he could not locate any specific 
in service complaint of a left knee problem.  While the 
physician's opinion is against a link between the Veteran's 
current left knee disability and service, the physician did 
not consider the in service notations of left knee injuries 
and symptoms.  Hence, the opinion is of little, if any, 
probative value.  Boggs v. West, 11 Vet. App. 334, 345 
(1998); Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994) 
(finding that presumption of credibility of evidence did not 
arise as to medical opinion that Veteran 's disability was 
incurred in service because it was based on an inaccurate 
history, one which failed to acknowledge an injury well-
documented in the record, and hence holding such evidence not 
'material'); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) 
(finding that presumption of credibility did not arise 
because physician's opinion was based upon 'an inaccurate 
factual premise' and thus had 'no probative value').

The record shows contemporaneous complaints of left knee pain 
beginning in service and continuing up to the present.  As 
the Veteran is competent to report symptoms of his left knee 
disability, such as pain, and his reports are consistent with 
the evidence of record, the evidence is in favor of finding 
left knee injuries and pain in service, continuity of left 
knee symptomatology, and a current left knee disability.  See 
Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.  
Therefore, the criteria for entitlement to service connection 
for a left knee disability have been met.  38 U.S.C.A. §§ 
1110, 1131, 5107(b); 38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for a left knee disability 
is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


